DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 04/01/2021 have been entered. Claims 2, 3, 5-17, and 22-26 remain pending. The amendments overcome each and every claim objection and rejection under 35 USC 112(b) set forth in the previous office action mailed on 02/02/2021.
Allowable Subject Matter
Claims 2, 3, 5-17, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 2, the prior art of record fails to teach or render obvious a handpiece for receiving tissue wherein the conduit is positioned from the apposition surface such that the distal end of the tool inserted through the entry hole is between 4 mm and 20 mm from the apposition surface, wherein the distal end of the tool inserted through the entry hole moves in one lateral direction when the proximal end of the tool outside the conduit moves in an opposite lateral direction, and wherein the tool moves in a plane substantially parallel to the apposition surface, in combination with the remaining limitations of the claim. The closest prior art is Mueller et al. (US 6,066,131) which discloses the limitations of claim 2 but is silent regarding the conduit being positioned from the apposition surface such that the distal end of the tool inserted through the entry hole being between 4 mm and 20 mm from the apposition surface, wherein the distal end of the tool inserted through the entry hole moves in one lateral direction when the proximal end of the tool outside the conduit moves in an opposite lateral direction, wherein the conduit allows forward and reverse movement of the tool, and wherein the tool moves in a plane substantially parallel to the apposition surface. Regarding claim 12, the prior art of record fails to teach or render obvious a Regarding claim 22, the prior art of record fails to teach or render obvious a handpiece for receiving tissue wherein a conduit extends through a side of the perimeter elevation and the conduit widens outward towards an outer side of the perimeter elevation and further comprising an elastomeric septum, wherein the elastomeric septum is configured to be pierced by the tool and to substantially self-seal when the tool is removed such as to substantially prevent a vacuum leakage from the recessed area when a vacuum is supplied to the recessed area, in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.N.L./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771